Dismissed and Opinion Filed November 13, 2013




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01387-CV

                           IN THE INTEREST OF E.A.E., A CHILD

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-30016-2009

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice FitzGerald
       By letter dated October 28, 2013, we advised the parties that the court questions its

jurisdiction over this appeal. We directed appellant to file a letter brief addressing our concern

within ten days. We cautioned appellant that failure to file the requested letter could result in

dismissal of the appeal without further notice. Appellant has not filed a brief or otherwise

communicated with this Court since we issued our October 28, 2013 letter.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(C).




                                                     /Kerry P. FitzGerald/
       131387F.P05                                   KERRY P. FITZGERALD
                                                     JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF E.A.E., A CHILD                On Appeal from the 296th Judicial District
                                                  Court, Collin County, Texas
No. 05-13-01387-CV                                Trial Court Cause No. 296-30016-2009.
                                                  Opinion delivered by Justice FitzGerald.
                                                  Justices Francis and Myers participating.


      In accordance with this Court’s opinion of this date, we DISMISS this appeal.
      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 13, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–